O’Sullivan, J.
The defendant is charged with the violation of section 144 of the Hew York Building Code, in that he affixed to a business building an ordinary business sign without first obtaining a permit from the superintendent of buildings.
The section of the Building Code mentioned specifies first, the height to which “ fences, signs and bill boards ” may be erected when of wood; second, it specifies the height of such structures when of metal; third, it defines “ sky signs; ” fourth, it specifies the character of construction required for “ sky signs; ” fifth, it requires “ all fences, signs, bill boards and sky signs ” to be erected within the building line and to be properly braced and constructed. It then provides that a permit shall be obtained from the superintendent of buildings “ before the erection of any fence, sign, bill board or sky sign shall have been commenced.”
It is apparent on a reading of the section that it has application only to the class of signs known as bill boards and sky signs. All other signs are regulated as to place of erection and method of fastening by section 198 of the General Ordinances. The two sections are not conflicting and, when read together, malee a reasonable system for the regulation of the erection of signs.
The requirement that a permit be obtained has reference only to the class of signs specified in section 144. All other signs may be attached to a building without other authority than the consent of the owner. This being the *260■view of the court, it is unnecessary to examine the questions learnedly discussed by counsel.
The facts stated in the information do not constitute a "violation of the Building Code and the judgment is therefore reversed.
Judgment reversed.